         Case 1:11-cv-00691-LAK-RWL Document 2579 Filed 10/27/20 Page 1 of 5



                                             ONE BATTERY PARK PLAZA
                                            NEW YORK, NEW YORK 10004

                                               TELEPHONE: (212) 574-1200
                                               FACSIMILE: (212) 480-8421                              901 K STREET, N.W.
  RITA GLAVIN                                     WWW.SEWKIS.COM
    PARTNER                                                                                         WASHINGTON, DC 20005
  (212) 574-1309                                                                                   TELEPHONE: (202) 737-8833
                                                                                                   FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                       October 27, 2020

  VIA ECF
  Hon. Loretta A. Preska
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

           Re:      United States v. Steven Donziger, No. 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

  Dear Judge Preska:

         We write on behalf of the United States in opposition to the defendant’s October 22
  renewed motion for an indefinite continuance of this trial, scheduled to proceed on November 4.
  The defense principally argues that: (1) COVID-19 will prevent foreign defense witnesses, over
  whom there is no power of compulsory process, from attending the November 4th trial in-person;
  and (2) COVID-19 safety measures may undermine Donziger’s right to effective assistance of
  counsel in the courtroom during the trial. 1 The defendant has identified nine defense witnesses
  who reside abroad—five in Ecuador, two in Spain, and two in Canada—who the defense argues
  would show up voluntarily in New York but for COVID-19 issues and that the schedules of those
  foreign witnesses who cannot be compelled to come to New York should control the trial date. 2
  See Dkts. 180, 182. With respect to the safety measures, the defense speculates that COVID-19
  courtroom protocols may impede the ability of the defendant to freely communicate with his
  counsel during trial. For the reasons set forth below, the defense motion should be denied.




  1
    The defense’s continuance motion also sought to have the Court readdress its prior decision granting the
  Government’s motion to take remote testimony from Government witness David Zelman. See Mot. at 12-13. By
  order dated October 23, 2020, the Court denied that aspect of the defense motion. See Dkt. 188.
  2
    The defense has also previously referenced seven witnesses residing in the United States for whom the defense is
  in the process of serving Rule 17(c) subpoenas. Dkt. 180, 182. As the defense has compulsory process over those
  witnesses and has made no application for remote testimony by those witnesses, we do not address those witnesses
  at this time.
      Case 1:11-cv-00691-LAK-RWL Document 2579 Filed 10/27/20 Page 2 of 5

Hon. Loretta A. Preska
October 27, 2020
Page 2


I.       The Availability of In-Person Testimony from Witnesses Over Whom There Is No
         Power of Compulsory Process Does Not Require an Indefinite Adjournment

         A.       The Witnesses Residing in Ecuador

        The defense states that they have five witnesses residing in Ecuador (the “Ecuadorian
Witnesses”) who are purportedly willing to voluntarily come to the United States 3 to testify at the
November 4 trial but are not “able to come to the United States at the present time because of
travel restrictions imposed by both the United States Government and the Republic of Ecuador.”
Dkt. 187 at 6-7. The defense argues that because of “prohibitions put in place by their government
and ours,” the Ecuadorian witnesses will be essentially be precluded from testifying at the
November 4 trial. As a result, the defense contends, Mr. Donziger’s Sixth Amendment right to
present his defense is infringed. This argument should be rejected.

         The United States has instituted no ban against Ecuadorians travelling to the United States
and the defense cites to none. See Centers for Disease Control and Prevention, Travelers
Prohibited from Entry to the United States (Sept. 14, 2020) (available at
https://www.cdc.gov/coronavirus/2019-ncov/travelers/from-other-countries.html)              (noting
restrictions on travelers from China, Iran, the European Schengen Area, the UK, Ireland, and
Brazil). The Ecuadorian Witnesses are free to come to the United States for the November 4 trial.
The issue is that those witnesses, who are beyond the power of compulsory process and this Court’s
jurisdiction, are purportedly choosing not to travel to the United States at this time because of
COVID issues including “burdensome quarantines.” Dkt. 187 at 8.

        The defendant’s argument is essentially a complaint that he does not have the right to
compel testimony from the Ecuadorian Witnesses, and therefore his Sixth Amendment right to
present a defense will be violated if the Court does not indefinitely adjourn the trial until those
witnesses purportedly decide conditions are such that they would travel to the United States. In
United States v. Greco, 298 F.2d 247, 251 (2d Cir. 1962), the Second Circuit pointed out: “the
Sixth Amendment can give the right to compulsory process only where it is in the power of the
federal government to provide it. Otherwise any defendant could forestall trial simply by
specifying that a person living where he could not be forced to come to this country was required
as a witness in his favor.” Id. That is precisely the situation here. The Sixth Amendment does not
give a criminal defendant the right to indefinitely adjourn his trial until a foreign witness over
whom there is no power of compulsory process decides he will voluntarily appear in the United
States to testify at trial. See, e.g., United States v. Epskamp, No. 15-2028-cr, 2016 U.S. App.
LEXIS 14472, at *6 (2d Cir. Aug. 5, 2016) (denying defendant’s due process and compulsory
process claims due to government’s alleged failure to secure testimony of an individual
incarcerated in another country, finding “[t]hat such testimony was ultimately unattainable due to

3
  The representation regarding proposed defense witness Luis Yanza’s willingness to come to New York to testify
at this trial on November 4 but for COVID-19 is dubious, given his failure to come to the United States to appear in
the Civil Case 11 Civ. 691 and his status as a defaulted defendant. See Dkt. 184 at 3. A recent search of U.S. border
entry records for Mr. Yanza by the FBI case agents working on this case indicates that Mr. Yanza has not traveled to
the United States since 2012.
     Case 1:11-cv-00691-LAK-RWL Document 2579 Filed 10/27/20 Page 3 of 5

Hon. Loretta A. Preska
October 27, 2020
Page 3


circumstances beyond the power of the government and the District Court does not result in a
violation of [the defendant’s] rights.”); United States v. Yousef, 327 F.3d 56, 114 (2d Cir. 2003)
(district court did not abuse discretion in denying defendant’s request for adjournment to permit a
foreign witness in the Philippines to travel to New York to testify).

        Because there is no power of compulsory process over the five Ecuadorian Witnesses and
the defense cannot compel them to travel to New York to testify in-person for the November 4,
the defendant can seek to present their testimony through a legally-sanctioned alternative. United
States v. Saipov, 412 F. Supp. 3d 295, 300 (S.D.N.Y. 2019); United States v. Mohamed Tahlil
Mohamed, No. 18-cr-603, 2020 U.S. Dist. LEXIS 58113, at *4-8 (E.D.N.Y. April 1, 2020)
(discussing the legal standards where the defendant proposes to present defense witness testimony
either by videoconference or Rule 15 depositions, in a case where the defense witnesses at issue
resided in Somalia and were unable to travel to the United States to testify).

         Here, the only alternative that the defendant has raised is “videoconferencing.” Dkt. 153
(listing names of witnesses “the defense would like to call via online videoconferencing”). The
Second Circuit has made clear what the standards are for the presentation of remote witness
testimony at a criminal trial via video conferencing: “Upon a finding of exceptional circumstances
. . . a trial court may allow a witness to testify via two-way closed circuit television when this
furthers the interest of justice.” United States v. Gigante, 166 F.3d 75, 81 (2d Cir. 1999). The
defendant argues that he should not have to make any such showing to have the witnesses testify
remotely, and this amounts to an unconstitutional “pre-screening” process. Dkt. 187 at 8-11. To
the extent there is no compulsory process to compel the witness’s testimony, the defendant must
work within the legally-sanctioned alternatives to live testimony—which require a showing in this
Circuit that “exceptional circumstances” exist such that testimony from that particular witness
would further “the interest of justice.” Id. “Exceptional circumstances” exist if the witness’s
testimony is material and the witness is unavailable. United States v. Johnpoll, 739 F.2d 702, 709
(2d Cir. 1984); see also Mohamed Tahlil Mohamed, No. 18-cr-603, 2020 U.S. Dist. LEXIS 58113,
at *7-8 (E.D.N.Y. April 1, 2020).

        The Court has already stated that the defendant may make a materiality proffer to the Court,
ex parte and in camera, to the extent the defense does not want to disclose trial strategy to the
prosecution in advance of the trial. See Dkt. 186 at 2. Notably, the defense cites to no caselaw for
his argument that his Sixth Amendment rights are somehow infringed if he must make an ex parte
showing to the Court on materiality if he seeks to admit remote videoconference testimony for any
witnesses beyond the reach of compulsory process. Making an evidentiary proffer to the Court,
ex parte and in camera, does not amount to a Sixth Amendment violation. Cf. Fed. R. Evid. 104
(“The court must decide any preliminary question about whether a witness is qualified, a privilege
exists, or evidence is admissible.”).

       B. The Witnesses Residing in Canada and Spain

       With respect to the three purported defense witnesses in Canada and Spain cited in the
defendant’s motion, the same analysis set forth above applies because there is similarly no
      Case 1:11-cv-00691-LAK-RWL Document 2579 Filed 10/27/20 Page 4 of 5

Hon. Loretta A. Preska
October 27, 2020
Page 4


compulsory power over those witnesses. If those witnesses choose not to travel to the United
States for the November 4 trial, the defendant can make application to present their testimony
through legally-sanctioned alternative means. To the extent that is by remote videoconference, the
defense needs to meet the Gigante standard.

        Two of those three witnesses have supplied declarations, which fail to set forth sufficient
information for this Court to make a finding regarding “exceptional circumstances.” Prospective
defense witness John Phillips states only “I believe I have material evidence to offer and would
attend as a witness for Steven Donziger but for the state of the current pandemic and my personal
medical situation.” Dkt. 187-1 at 2. The defense previously informed the Court on September 4,
2020 that Mr. Phillips “will not travel to the U.S. until a vaccine is available” (see Dkt. 166 at 2-
3), and no proffer of Mr. Phillips’ expected testimony has been made or even attempted on an ex
parte basis. Likewise, prospective defense witness Simon Taylor demands that the trial be
adjourned “until and only after the Covid 19 situation has improved to the extent that all who need
to participate can do so safely and in person” (Dkt. 187-2), but the defense offers no information
about the testimony he is expected to provide with respect to the criminal contempt charges in this
case.

II.      Courtroom Safety Measures Do Not Violate the Defendant’s Sixth Amendment
         Rights

         The defendant argues that “social distancing and other safety measures may create a
violation of Mr. Donziger’s right to the effective assistance of counsel,” noting that the defendant’s
ability to communicate with his counsel during trial could be constitutionally impaired by wearing
masks in a “small courtroom” and remaining six feet apart. Dkt. 187 at 14-15. This defense
contention is speculative and premature. The Court can address issues regarding the defendant’s
ability to communicate with his counsel as they arise at trial. Notably, on the issue of
communicating with counsel while social distancing, the courtroom is set up such that counsel and
the defendant will be seated at counsel table with “whisper” phones on the table to allow them to
communicate freely during the trial. Last week the Southern District completed a criminal jury
trial and another one began this week with safety measures in place. See United States v. Collins,
19 Cr. 395 (PKC) (S.D.N.Y.); United States v. Petit, 19 Cr. 850 (JSR) (S.D.N.Y.); cf. United States
v. Vorley et al., 18 Cr. 35 (N.D. Ill.) (criminal jury trial held from September 14 to September 25,
2020 in Chicago, with defense attorneys traveling to Chicago from New York and London, and
defendants traveling to Chicago from abroad).

        Finally, the defense again seeks to adjourn the trial date so that attorney Ronald Kuby might
attend in addition to defense trial counsel of record Lauren Regan—an issue this Court previously
addressed in September and again on October 5. The defendant has known of the November trial
date since September 4, yet has not retained counsel who can appear for the November 4 trial in
addition to Ms. Regan—if that is indeed what the defendant wants to do. 4 Mr. Donziger has also
4
 At the October 5, 2020 status conference, defense counsel stated that “Mr. Donziger is a human rights lawyer, he is
not a criminal defense lawyer. . . .” Oct. 5, 2020 Tr. at 8. The record should reflect that the defendant worked as a
criminal defense attorney in the Office of the District of Columbia Public Defender Service from 1991 to 1993, and
      Case 1:11-cv-00691-LAK-RWL Document 2579 Filed 10/27/20 Page 5 of 5

Hon. Loretta A. Preska
October 27, 2020
Page 5


declined to fill out a CJA affidavit. Oct 5, 2020 Tr. at 2. This Court informed the defendant on
October 5 that he “will not be permitted to manipulate the proceedings by your choice or nonchoice
of counsel. . . the November 4 trial date is a firm date.” See Id. at 3; see also United States v.
Bentvena, 319 F.2d 916, 936 (2d Cir. 1963) (“accused’s right to select his own counsel…cannot
be insisted upon or manipulated so as to obstruct the orderly procedure in the courts or to interfere
with the fair administration of justice.”).

                 The motion to adjourn the trial should be denied.


                                                    Respectfully submitted,


                                                    ______/s/___________________
                                                    Rita M. Glavin
                                                    Brian P. Maloney
                                                    Sareen K. Armani
                                                    Special Prosecutors on behalf of the
                                                    United States of America




from 1997-1999 he worked as an associate for noted criminal defense attorney Gerald B. Lefcourt. Defense Trial
Exhibit 1750 ¶¶ 3, 5 (Donziger direct testimony affidavit), Chevron Corp. v. Donziger et al., 11 Civ. 691.
